DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (63168364) in view of JP (349354).
 	Regarding claim 1, JP ‘364 discloses a gasket 1 Fig. 1 comprising a pair of gasket members 3 each including a metal plate, and rubber layers 8 coated on a surface of the metal plate, the gasket wherein the pair of gasket members oppose each other, and respectively comprise base portions 5 of annular flat plates, outer periphery portions 4 diagonally extending in directions away from each other from edge portions on an outer periphery side of the base portions, and outer periphery side annular portions 3a of annular flat plates extending in an extension direction of the base portions from the edge portions on the outer periphery side of the outer periphery portions, inner periphery portions (16 of Annotated Fig. 3, below) diagonally extending in directions away from each other from edge portions on an inner periphery side of the base portions, and inner periphery side annular portions (17 of Annotated Fig. 3) of the annular flat plate extending in the extension direction of the base portions from edge portions on the inner periphery side of the pair of inner periphery portions.  However, JP ‘364 fails to explicitly disclose rubber layers coated on both surfaces.  JP ‘354 shows this to be well known in the art.  JP ‘354, a gasket comprising a pair of gasket members 1 Fig. 1, discloses the use of rubber layers 2 coated on both sides of the gasket members.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the surface of the JP ‘364 with a rubber coating on both surfaces of the gasket members as taught by JP ‘354 in order to provide a corrosion protection to both sides of the gasket. 
 	
    PNG
    media_image1.png
    751
    997
    media_image1.png
    Greyscale

 	Regarding claim 3, the combination discloses wherein the outer periphery portions 2 respectively increase in diameter toward the directions away from each other, and the inner periphery portions 3a respectively decrease in diameter toward the directions away from each other.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (63168364) in view of Aihara et al. (WO 2017187978). 	Regarding claim 4, the JP ‘364 discloses a sealing structure Fig. 1 comprising a pair of members E, F that form a housing by being combined with each other, and a gasket 1 that is arranged and held in a space between the pair of members, is elastically deformed by being arranged and pressed in the space between the pair of members, and seals the space between the pair of members, the sealing structure wherein the gasket includes a pair of gasket members 3 each including a metal plate and rubber layers coated 8 on both surfaces of the metal plate, and a connection member 6 connecting the pair of gasket members, the pair of gasket members oppose each other, and respectively include base portions of annular flat plates, outer periphery portions diagonally extending in directions away from each other from edge portions on an outer periphery side of the base portions, and outer periphery side annular portions of annular flat plates extending in extension directions of the base portions from edge portions on the outer periphery side of the outer periphery portions, inner periphery portions diagonally extending in directions away from each other from edge portions on an inner periphery side of the base portions, and inner periphery side annular portions of the annular flat plate extending in the extension direction of the base portions from edge portions on the inner periphery side of the pair of inner periphery portions.  However, JP ‘364 fails to explicitly disclose the configuration of the pair of members that form the housing respectively include diameter increasing surfaces increasing in diameter toward the directions away from each other, in end portions on the outer periphery side, and diameter decreasing surfaces decreasing in diameter towards the directions away from each other, in end portions on the inner periphery side.  Aihara et al., a sealing structure having a gasket 101 Fig. 8 disposed between a pair of members 120, 121 where the pair of member discloses a diameter increasing surfaces (120d of Annotated Fig. 8, below) increasing in diameter toward the directions away from each other, in end portions on the outer periphery side, and diameter decreasing surfaces decreasing in diameter towards the directions away from each other, in end portions on the inner periphery side.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the two members of JP ‘364 with increasing/decreasing surfaces as taught by Aihara et al. so that salt water can be prevented from staying in the plane of the one member and the plane of the other member, and a speed at which the one member and the other member are corroded can be further reduced.  (Also see, Para. 0004 of English translation of Aihara et al.)

    PNG
    media_image2.png
    613
    633
    media_image2.png
    Greyscale

 	Regarding claim 5, the combination discloses wherein the outer periphery portions 4 of the pair of gasket members respectively increase in diameter toward the directions away from each other, and the inner periphery portions 16 of the pair of gasket members respectively decrease in diameter toward the directions away from each other.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. Applicant argues that the JP ‘364 reference does not deform in a state of use.  The Examiner disagrees, since at least in view of Figs. 2 and 3, deformation is shown when in use Fig. 3 (i.e. compressed between members E, F).  
 	Applicant further argues that a functional limitation (i.e. When the interval between the planes 101a and 102a of the members 101 and 102 becomes a certain interval, and the reaction force against the upper base portion 13 generated by the bending deformation of the upper outer periphery portion 14 and the upper inner periphery portion 16 of the upper side gasket member the upper base portion 13 warps and bends so as to protrude toward the upper side) is not disclosed by the prior art of record.  However, [A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675